ROBINSON, Judge (dissenting). {39} I do not agree with the Majority. I am convinced that a delay due to plea negotiations should not be held against either the State or Defendant. State v. Eskridge, 1997-NMCA-106, ¶15, 124 N.M. 227, 947 P.2d 502. If the record would clearly show that one party did not negotiate in good faith during plea negotiations, or stalled such negotiations, I would perhaps agree with the Majority, but that is not the case here. {40} While I agree that the State has “a constitutional duty to make a diligent, good-faith effort to bring Defendant to trial,” Marquez, 2001-NMCA-062, ¶15, 130 N.M. 651, 29 P.3d 1052, 1 do not agree with the Majority’s conclusion that “the State should have affirmatively explained why it could not reasonably have been expected to bring Defendant to trial during that time.” Cf. Urban, 2004-NMSC-007, ¶15, 135 N.M. 279, 87 P.3d 1061. The Majority’s reliance on Urban is misplaced because in Urban, the defendant was in the State of New Mexico’s custody. In the case at bar, Defendant was in the State of Florida’s custody, about two thousand miles away. Clearly, the State should be held to know if someone is right here in a New Mexico jail, but how can the Majority hold the State responsible for not knowing which of the other forty-nine states might have him in their jail or prison? In fact, the State did not know if Defendant was in prison anywhere. {41} Defendant was not on vacation at a Florida beach. He was in prison in Florida because he violated the criminal laws of that state. I see no reason to reward him or penalize the State for his predicament. {42} The Majority finds it persuasive that plea negotiations may continue throughout trial and up until the jury renders a verdict. Arthur Lujan, 112 N.M. at 349, 815 P.2d at 645. Bear in mind that this happens very seldom and did not happen here. I do not find this determinative in the case at bar. Nature of Plea Bargaining {43} The State is giving Defendant something that can be of great benefit to him — a plea bargain — something that he is clearly not entitled to. He has a constitutional right to a trial, but he has no constitutional right to a plea bargain. The time it takes to go through such plea negotiations should not be held against the State. {44} The Majority states that “Defendant argues that he suffered oppressive pretrial incarceration because he lost the opportunity to serve part of his Florida sentence concurrently with his sentence in this case. We may consider Defendant’s lost opportunity to serve concurrent sentences as an element of oppressive pretrial incarceration.” I disagree. Prejudice or oppression should be founded upon facts, not possibilities or speculation. An opportunity is a chance that something may happen, but it may just as likely not happen. {45} For these reasons, among others, the delays should not be held against the State. I would not reverse Defendant’s conviction. I, therefore, respectfully dissent.